948 A.2d 1272 (2008)
195 N.J. 191
In the Matter of Sybil M. ELIAS, a Judge of the Municipal Courts of East Orange and Irvington.
No. D-161 September Term, 2007
Supreme Court of New Jersey.
June 16, 2008.

ORDER
The Advisory' Committee on Judicial Conduct having filed with the Court a presentment pursuant to Rule 2:15-15(a) recommending that SYBIL M. ELIAS, a Judge of the Municipal Courts of the City of East Orange and the City of Irvington, be censured for violating Canon 1 (a judge should personally observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 2B (a judge shall not allow social or other relationships to influence the judge's conduct or judgment and shall not convey the impression that others are in a special position of influence), Canon 3A(6) (a judge shall not initiate or participate in ex parte conversations concerning a pending or impending proceeding), Canon 3C(1) (a judge must disqualify herself from proceedings in which the judge's impartiality might, reasonably be questioned) of the Code of Judicial Conduct and for engaging in conduct prejudicial to the administration of justice that brings the judicial office into disrepute {Rule 2:15-8(a)(6));
And respondent, through counsel, having waived her right to a hearing before the Supreme Court and having submitted herself to the judgment of the Court based on the presentment and the record before the Advisory Committee on Judicial Conduct;
And the Court having determined that a censure, as recommended by the Advisory Committee on Judicial Conduct in its presentment, is the appropriate quantum of discipline;
And good cause appearing;
It is ORDERED that the presentment of the Advisory Committee on Judicial Conduct is adopted and Judge SYBIL M. ELIAS is hereby censured.
Chief Justice RABNER and Justices LONG, LaVECCHIA, WALLACE, and HOENS join in the Court's Order. Justice RIVERA-SOTO dissents from the Order and would impose an admonition on respondent. Justice ALBIN did not participate.